Amended judgment in favor of defendants unanimously reversed, on the law, and a new trial ordered, with $50 costs to abide the event. We agree with the trial court that when plaintiffs in this personal injury action rested they had proved a prima facie case and it was proper to deny defendants’ motion to dismiss. Accordingly, when defendants also rested after such denial, the issues should have been submitted to the jury and not determined by the court, notwithstanding that motions for direction of a verdict were made by both sides (Squillante v. Los Cab Corp., 23 A D 2d 656).
Concur — Botein, P. J., Breitel, Rabin and Steuer, JJ.